of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c march conex-104773-09 cc ita number info release date uil the honorable carl levin united_states senator michigan avenue room detroit mi attention ------------------- dear senator levin this letter responds to your email inquiry dated date on behalf of your constituent your constituent who was not identified in the email asked if the irs will allow a taxpayer to take the first-time_homebuyer credit for a home purchased before date which is the effective date of sec_36 of the internal_revenue_code code sec_36 of the code provides that a first-time_homebuyer of a principal_residence as defined in sec_121 may take a credit on his or her federal_income_tax return equal to percent of the purchase_price of the residence up to a maximum of dollar_figure dollar_figure in the case of a home purchased before date the statute specifically limits the first-time_homebuyer credit to homes purchased on or after date and before date see sec_36 as amended by section of the american recovery and reinvestment tax act of pub_l_no 123_stat_115 ___ because your constituent bought his residence on date he does not qualify for the first-time_homebuyer credit the statute does not grant the irs the authority to expand the scope of the credit administratively conex-104773-09 i hope this information is helpful if we can assist you further please call ------------------- ------------------------------------ or me at --------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
